Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 28, 2020

                                      No. 04-20-00515-CV

                           IN THE INTEREST OF V.S., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00518
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant R.T.’s motion for an extension of time to file her brief is GRANTED.
 Appellant R.T.’s brief is due on or before January 11, 2021. However, given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored. See TEX. R. JUD. ADMIN. 6.2.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court